UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4321


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

COREY ANTWAN MIAL,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Malcolm J. Howard,
Senior District Judge. (5:09-cr-00146-H-1)


Submitted:   September 28, 2011           Decided:   November 21, 2011


Before DUNCAN, AGEE, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terry F. Rose, Smithfield, North Carolina, for Appellant.
Thomas G. Walker, United States Attorney, Jennifer P. May-
Parker, William M. Gilmore, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Corey Antwan Mial pled guilty, without the benefit of

a   plea   agreement,         to    unlawful       possession      of       a    firearm      by    a

convicted felon, in violation of 18 U.S.C. §§ 922(g)(1), 924

(2006).          Mial        was    initially        sentenced          to        110     months’

imprisonment,         and     filed      an    appeal       pursuant            to    Anders       v.

California,       386      U.S.    738    (1967).          On   the     parties’          consent

motion,     we    remanded         Mial’s     case    to    the    district           court    for

resentencing.           Mial’s      revised        advisory     Guidelines            range    was

calculated       to   be     84-105      months’     imprisonment.                The   district

court sentenced Mial to ninety-six months’ imprisonment.                                           On

appeal,      Mial       raises        two     challenges          to        the       procedural

reasonableness of his sentence.                 We affirm.

             Mial       first      contests        the     six-level         enhancement           he

received pursuant to U.S. Sentencing Guidelines Manual (“USSG”)

§ 3A1.2(c)(1) (2009).                This enhancement was predicated on the

probation officer’s finding that, in fleeing from apprehension

by the police, Mial assaulted the arresting officer, R.L. Boyce,

“in    a   manner     creating       a   substantial        risk       of       serious    bodily

injury.”      USSG § 3A1.2(c)(1).                  In support of his objection to

the enhancement, Mial testified that he could not have assaulted

Boyce because he had dislocated his right shoulder eight days

prior to his arrest, and his arm was in a sling.                                     Mial’s aunt

also   testified        to    Mial’s     shoulder        injury.        In       response,     the

                                               2
prosecutor recounted Boyce’s testimony, which had been offered

in support of the same enhancement at Mial’s first sentencing.

According to Boyce, Mial knew Boyce was a police officer from

prior interactions and called Boyce by name.                      While armed, Mial

hit Boyce in the face and fled; Mial then removed his gun from

the waistband of his pants and discarded it.                     Boyce caught Mial,

at which point Mial struck Boyce several times in the chest and

face, knocked him to the ground, climbed on top of him, and

continued to hit him.         Boyce required the assistance of another

officer to quell the assault.

             In   overruling       the     objection,       the        district    court

expressly declined to credit Mial’s testimony, which was, the

court noted, uncorroborated by any objective proof.                          The court

further noted that Mial was a four-time convicted felon who had

a    proclivity   towards    physical          violence,   including        assaulting

police officers.

             In assessing an appellate challenge to the application

of    an   enhancement,     this   court        reviews    for    clear     error   the

district court’s factual findings underlying the application of

that enhancement.         United States v. Carter, 601 F.3d 252, 254

(4th Cir. 2010).          We easily conclude that the district court

committed    no   error,    let    alone       clear   error,     in    applying    this

enhancement.      The district court was well-within its discretion

to disbelieve Mial’s testimony.                 See United States v. Layton,

                                           3
564 F.3d 330, 334 (4th Cir.) (explaining that, in reviewing the

district       court’s    application          of     the     Sentencing         Guidelines,

“[t]he district court’s credibility determinations receive great

deference”      (internal       quotation       marks       omitted)),       cert.     denied,

130 S. Ct. 290 (2009).                   Further, the facts as described in

Boyce’s    testimony      are      sufficient         to   support     the      enhancement.

See, e.g., United States v. Cooper, 185 F. App’x 286, 287-88

(4th    Cir.    2006)    (unpublished          after       argument)    (upholding          USSG

§ 3A1.2        enhancement        when      defendant         possessed          a     firearm

immediately prior to encounter with police officer; defendant

struggled with the officer, striking him in the face two times;

and, after defendant dropped the firearm, it was discharged by

another officer).

               Mial     next      challenges         the     reasonableness            of   his

sentence.       This court applies an abuse of discretion standard of

review as to this claim.             Gall v. United States, 552 U.S. 38, 51

(2007); see also United States v. Diosdado-Star, 630 F.3d 359,

363     (4th    Cir.),      cert.        denied,      131     S.    Ct.        2946    (2011).

Reasonableness review requires appellate consideration of both

the    procedural     and      substantive          reasonableness        of    a     sentence.

Gall,     552     U.S.    at      51.          In     determining         the       procedural

reasonableness of a sentence, we consider whether the district

court    properly     calculated         the   defendant’s         advisory         Guidelines

range,    considered        the     18    U.S.C.       §    3553(a)    (2006)         factors,

                                               4
analyzed       any     arguments      presented           by      the       parties,       and

sufficiently explained the selected sentence.                            Id.     “Regardless

of    whether    the     district   court       imposes        an    above,       below,    or

within-Guidelines         sentence,    it       must      place     on     the    record    an

individualized assessment based on the particular facts of the

case before it.”           United States v. Carter, 564 F.3d 325, 330

(4th    Cir.     2009)    (internal    quotation            marks         omitted).        The

explanation       must     be   sufficient           to    allow          for    “meaningful

appellate review,” id. (internal quotation marks omitted), such

that the appellate court need “not guess at the district court’s

rationale.”      Id. at 329.

               Mial assigns procedural error to the district court’s

failure, despite Mial’s request for a sentence at the low end of

the Guidelines range, to explain its reasons for selecting a

ninety-six-month sentence in this case.                        Because Mial preserved

this issue by arguing for a sentence other than that which he

ultimately received, our review is for an abuse of discretion.

See United States v. Lynn, 592 F.3d 572, 583–84 (4th Cir. 2010).

               Based on our review of the sentencing transcript, we

agree that the district court’s explanation in this case was

insufficient,         thereby   rendering        Mial’s        sentence         procedurally

unreasonable.         Thus, “we [must] reverse unless we conclude that

the    error    was    harmless.”      Id.      at     576.         The    Government      may

establish that such a procedural error was harmless, and thus

                                            5
avoid    remand,     by    showing     “that     the     error   did   not    have   a

substantial and injurious effect or influence on the result and

we    can    say   with    fair     assurance     that     the   district     court’s

explicit consideration of [the defendant’s] arguments would not

have affected the sentence imposed.”                United States v. Boulware,

604   F.3d    832,   838     (4th    Cir.   2010)      (alteration     in    original)

(internal     quotation      marks    and   alterations      omitted);       see   also

Lynn, 592 F.3d at 585.

              Applying this standard to the facts of this case, we

readily conclude that the Government has satisfied its burden of

showing that the district court’s procedural error was harmless.

We first note that, at the resentencing hearing, the district

court referenced the transcript of Mial’s original sentencing,

at    which    the   court    discussed         Mial’s    background    as    it   was

relevant to the § 3553(a) sentencing factors.                    Specifically, the

court offered the following comments:

      I’m familiar with Mr. Mial to the extent his
      background is contained in the pre-sentence report.
      He’s twenty-five years of age.    He has his GED.    He
      has no dependants. [sic]        He has obviously had
      previous run-ins with the law, but that is all
      encompassed in his being a VI criminal history
      category.   So no further focus on that issue.      I’m
      aware that he had an upbringing without a father, and
      I’m aware that his mother has — his biological mother
      had addictions as he was growing up.     I’m also aware
      that, so far as I can ascertain, he’s twenty-five
      years of age and he has never been employed. So, what
      should I do in this case and why . . . ?



                                            6
(J.A. 43). *        Given the district court’s individualized assessment

of Mial’s history and characteristics at the original sentencing

hearing, coupled with its decision on resentencing to impose a

sentence in the middle of the revised Guidelines range, we agree

with       the     Government     that     any       shortcoming          in    the    court’s

explanation          for   the    sentence          imposed        on     resentencing        is

harmless.          See United States v. Montes-Pineda, 445 F.3d 375, 381

(4th       Cir.    2006)   (noting       that       “[t]he    context          surrounding    a

district court’s explanation may imbue it with enough content

for    us     to    evaluate     both     whether       the    court       considered        the

§ 3553(a) factors and whether it did so properly”).

                 The Government’s position is further supported by the

fact that the lone argument Mial advanced in favor of a sentence

at the low end of the Guidelines range — that he had availed

himself of training and educational opportunities offered by the

Bureau of Prisons, see 18 U.S.C. § 3553(a)(2)(D) (directing the

sentencing         court   to    consider        the    need       for    the     defendant’s

sentence to provide educational and training opportunities) —

was    hardly       compelling,    particularly         when       juxtaposed         with   the

district court’s reasons for denying Mial’s objection to the

six-level          enhancement.         See     Boulware,          604    F.3d    at    839-40


       *
       Citations to the              “J.A.”         refer     to    the    joint       appendix
submitted by the parties.



                                                7
(explaining        that      comparative         weakness          of     a      defendant’s

argument(s) for a lower sentence is one reason to decline to

remand a case for further explanation).                      Finally, we have little

doubt that the district court considered this argument, as it

was   the   only    point      advanced    by     counsel,         and    the     Government

specifically addressed it in its sentencing argument.                                 See id.

at 839 (holding that, “even if the district court erred by not

adequately     explaining        its   reasons         for     rejecting          Boulware’s

argument for a below-guidelines sentence, we are quite confident

that the district court undertook that analysis and considered

Boulware’s argument”).

            For these reasons, we conclude that, even though the

district court might have said more at the resentencing hearing

to    demonstrate      its     individualized          consideration             of    Mial’s

arguments, remand in this instance is unwarranted.                              Accordingly,

we affirm the judgment of the district court.                             We deny Mial’s

motion   for   leave      to   file    a   pro    se    supplemental            brief.      We

dispense     with    oral      argument     because          the        facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                      AFFIRMED




                                           8